McMurray, Judge.
Defendant Willie Ora Burton appeals his conviction of voluntary manslaughter following his indictment and trial for the offense of murder. He contends the evidence presented at trial was insufficient to support his conviction, and the trial court erred in refusing his request that the jury be charged on involuntary manslaughter in the commission of a lawful act in an unlawful manner. Held:
1. A verdict supported by any evidence will not be disturbed. The state’s evidence was sufficient to authorize the verdict of guilty of voluntary manslaughter. Pinkney v. State, 144 Ga. App. 768 (1) (242 SE2d 364); Fulford v. State, 144 Ga. App. 546 (1) (241 SE2d 646).
2. The defendant’s evidence was that he was acting in self-defense. The trial court charged on the defense of justification, but there was no evidence consistent with defendant’s contention that the jury should be charged on involuntary manslaughter in the commission of a lawful act in an unlawful manner, and the trial court did not err in refusing to instruct the jury on this offense. Hudson v. State, 240 Ga. 70, 73 (2) (239 SE2d 330).

Judgment affirmed.


Quillian, P. J., and Webb, J., concur.